DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. This Office Action is responsive to the communications filed on 2 September 2020.  
Allowable Subject Matter
Claims 100-105,107-116 and 118-122 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to show individually or in combination a system, a method, device, and non-transitory computer-readable medium directed to assessing security risk associated with an electronic transaction as recited in the independent claims.   
 Specifically, the prior art does not explicitly disclose “ wherein the pattern of input activities includes a pattern of application of website input controls that is used by the at least one processor to determine whether input elements are entered in an expected order, wherein the expected order corresponds to at least one of (i) a visual layout of a web page configured to display the website input controls and (ii) a defined Hypertext Markup Language (HTML) tabindex ” as recited in claim 100 and as similarly recited in claims 111 and 122.  Furthermore, as each of the dependent claims depends from a base claim, the dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


DARRIN HOPE
Examiner
Art Unit 2173



/TADESSE HAILU/Primary Examiner, Art Unit 2173